Exhibit 10.2


AMENDMENT NO. 1


TO


STOCK PURCHASE AGREEMENT


This Amendment No. 1 (this “Amendment”), dated as of January 1, 2014, to that
certain Stock Purchase Agreement (the “Agreement”), dated as of December 12,
2013, is made and entered into by and among InterCloud Systems, Inc., a Delaware
corporation (“Purchaser”), Integration Partners-NY Corporation, a New Jersey
corporation (the “Company”), and Barton F. Graf, Jr. (“Graf”), David C.
Nahabedian (“Nahabedian”) and Frank Jadevaia (“Jadevaia”) (each of Graf,
Nahabedian and Jadevaia, a “Seller” and collectively, the “Sellers”) as the sole
shareholders of the Company. Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Agreement.


WHEREAS, Purchaser, the Company and the Sellers desire to amend the Agreement on
the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties agree as follows:


Section 1.  Amendment to Agreement.


1.1           Section 2.3 of the Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:


“2.3           Purchase Price; Payment of Consideration.  Subject to the terms
and conditions of this Agreement, Purchaser shall pay the aggregate purchase
price set forth in this Section 2.3 for the Shares (the “Purchase Price”) as
follows:


(a)           Purchaser shall pay to the Sellers an aggregate amount equal to
(i) the product of the TTM EBITDA and 5.4, (ii) less any Estimated Closing Debt,
(iii) less any Estimated Company Unpaid Transaction Expenses, (iv) plus any
Estimated Working Capital Surplus or less any Estimated Working Capital
Deficiency (the “Initial Closing Payment”).  The Initial Closing Payment will be
paid as follows:


(i)            At Closing, Purchaser shall pay an aggregate of $12,509,746.71 to
Nahabedian and Graf, with each of Nahabedian and Graf receiving one-half of such
amount, which represents Nahabedian’s and Graf’s combined Pro Rata Share of an
aggregate amount of cash equal to (i) the product of the TTM EBITDA and 5.2 (ii)
less any Estimated Closing Debt (iii) less any Estimated Company Unpaid
Transaction Expenses (iv) plus any Estimated Working Capital Surplus or less any
Estimated Working Capital Deficiency, and (v) less each of their respective Pro
Rata Share of the Escrow Amount.
 
 
1

--------------------------------------------------------------------------------

 


(ii)           At Closing, Purchaser shall issue to Jadevaia a convertible note
(the “Jadevaia Note”) in the original principal amount of $6,254,873.36, which
amount represents Jadevaia’s Pro Rata Share of an aggregate amount equal to (i)
the product of the TTM EBITDA and 5.2 (ii) less any Estimated Closing Debt (iii)
less any Estimated Company Unpaid Transaction Expenses (iv) plus any Estimated
Working Capital Surplus or less any Estimated Working Capital Deficiency, and
(v) less Jadevaia’s Pro Rata Share of the Escrow Amount. The conversion price of
the Jadevaia Note shall be equal to the Common Stock Price.


(iii)          At Closing, Purchaser shall further issue to Jadevaia 45,676
shares of Purchaser Common Stock equal to the quotient obtained by dividing (A)
(i) the product of TTM EBITDA and 0.2 (ii) less any Estimated Closing Debt (iii)
less any Estimated Company Unpaid Transaction Expenses (iv) plus any Estimated
Working Capital Surplus or less any Estimated Working Capital Deficiency, by (B)
the Common Stock Price (rounded to the nearest whole share of Purchaser Common
Stock) (such shares, the “Initial Stock Payment”).


(b)           In addition, at the Closing the Purchaser shall issue to each of
Graf and Nahabedian an aggregate number of shares of Purchaser Common Stock
equal to the quotient obtained by dividing (A) $100,000, by (B) the Common Stock
Price (rounded to the nearest whole share of Purchaser Common Stock), which such
calculation results in 5,886 shares of Purchaser Common Stock to be issued to
each of Graf and Nahabedian.
 
(c)           Within sixty (60) days of the end of the Earnout Period, Purchaser
shall pay to Jadevaia an aggregate amount equal to (i) 0.6 times the Forward
EBITDA (the “Base Earnout Amount”) plus (ii) in the event that the Forward
EBITDA equals or exceeds the TTM EBITDA by 5.0% or more, an amount equal to 2.0
times the difference between the Forward EBITDA and the TTM EBITDA (the
“Contingent Earnout Amount” and, together with the Base Earnout Amount, the
“Earnout Payment”).  The Earnout Payment will be paid in cash or, at Purchaser’s
election, a number of shares of Purchaser Common Stock equal to the quotient of
(x) the Earnout Payment, divided by (y) the average closing price of the
Purchaser Common Stock as reported on Yahoo Finance for the three (3) trading
days immediately prior to, but not including, the date of the end of the Earnout
Period.
 
(d)           The Forward EBITDA calculation shall be made within forty-five
(45) days of the end of the Earnout Period by Purchaser’s independent auditors
(or other appropriate third party chosen by Purchaser and reasonably acceptable
to the Sellers) and payment shall be made within sixty (60) days of the end of
the Earnout Period.
 
(e)           Any Seller may elect to receive a portion of such Seller’s Pro
Rata Share of the Initial Closing Payment up to an amount equal to such Seller’s
Pro Rata Share of the TTM EBITDA in shares of Purchaser Common Stock in lieu of
cash (the “Elected Amount”) provided that (i) such Seller notifies Purchaser of
such election at least five (5) Business Days prior to the Closing and (ii) the
number of shares to be so issued shall be determined by dividing such Seller’s
Elected Amount by the Common Stock Price.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           The portion of the Purchase Price constituting the Escrow Amount
shall be deposited in the Escrow Fund with the Escrow Agent in accordance with
Section 2.4.”
 
1.2.           Section 2.4 of the Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:


“2.4.           Escrow.  At the Closing, Purchaser shall deposit (a) an amount
in cash equal to $941,593.84, constituting an amount equal to two-thirds (2/3)
of 7% of an aggregate amount equal to (i) the product of the TTM EBITDA and 5.2
(ii) less any Estimated Closing Debt (iii) less any Estimated Company Unpaid
Transaction Expenses (iv) plus any Estimated Working Capital Surplus or less any
Estimated Working Capital Deficiency, and (b) 47,080 shares of Purchaser Common
Stock, which represents a number of shares of Purchaser Common Stock equal to
one-third (1/3) of the quotient of (x) 7% of an aggregate amount equal to (i)
the product of the TTM EBITDA and 5.2 (ii) less any Estimated Closing Debt (iii)
less any Estimated Company Unpaid Transaction Expenses (iv) plus any Estimated
Working Capital Surplus or less any Estimated Working Capital Deficiency,
divided by (y) $10.00 (subject to equitable adjustments for any dividends, stock
splits, recapitalizations or similar adjustments to Purchaser Common Stock),
with Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
escrow agent (the “Escrow Agent”).  Such deposit shall constitute the “Escrow
Fund” and will be governed by the terms set forth herein and in the Escrow
Agreement.  Each Seller’s proportionate interest in the Escrow Fund shall be
based on such Seller’s Pro Rata Share; provided, however, that Graf and
Nahabedian shall only have an interest in the portion of the Escrow Fund
constituting cash and Jadevaia shall only have an interest in the portion of the
Escrow Fund constituting shares of Purchaser Common Stock.”


1.3           Section 2.6 of the Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:


“2.6           Calculation of Initial Closing Payment; Post-Closing Adjustment.
 
(a)           The Sellers shall cause the Company to prepare, in good faith, and
deliver to Purchaser no later than the close of business on the day that is two
(2) Business Days prior to the Closing Date, a notice (the “Closing Notice”),
certified by each Seller and the Company’s chief financial officer and otherwise
in form and substance reasonably satisfactory to Purchaser, setting forth the
Company’s calculation of (i) the TTM EBITDA, (ii) the Closing Debt (the
“Estimated Closing Debt”), (iii) the Company Unpaid Transaction Expenses (the
“Estimated Company Unpaid Transaction Expenses”), (iv) the Closing Cash (the
“Estimated Closing Cash”), (v) the Working Capital Surplus or Working Capital
Deficiency (respectively, the “Estimated Working Capital Surplus” and “Estimated
Working Capital Deficiency”) and (vi) the resulting Initial Closing
Payment.  The Closing Notice shall be accompanied by sufficient documentation to
support the calculations set forth therein as reasonably determined by
Purchaser.
 
 
3

--------------------------------------------------------------------------------

 


(b)           As promptly as practicable, but not later than forty-five (45)
days after the Closing Date (the “Preparation Period”), Purchaser shall prepare
and deliver to the Sellers a notice (the “Purchaser Notice”) setting forth
Purchaser’s good faith calculation of the TTM EBITDA, the Closing Debt, the
Company Unpaid Transaction Expenses, the Closing Cash, the Working Capital
Surplus or Working Capital Deficiency and the resulting calculation of the
Initial Closing Payment, together with supporting documentation for such
calculations.  In the event that Purchaser does not so deliver the Purchaser
Notice, Purchaser shall be deemed to have accepted the calculations set forth in
the Closing Notice.


(c)           After receipt of the Purchaser Notice by the Sellers, in the event
that the Sellers do not agree with any of the calculations set forth in the
Purchaser Notice, the Sellers shall, within ten (10) days of receipt of the
Purchaser Notice (or in the event Purchaser does not deliver a Purchaser Notice,
within ten (10) days of the expiration of the Preparation Period) (the “Review
Period”) provide a notice (the “Disagreement Notice”) to Purchaser informing
Purchaser of each such disagreement and the reasons and basis therefor.  Unless
the Sellers provide the Disagreement Notice to Purchaser prior to the expiration
of the Review Period, the Sellers shall be deemed to have accepted the
calculations set forth in the Purchaser Notice (or the Closing Notice, in the
event the Purchaser Notice is not delivered by Purchaser).


(d)           In the event that the Sellers timely deliver a Disagreement Notice
to Purchaser, Purchaser and the Sellers shall attempt in good faith to come to
an agreement on any calculations that are the subject of the Disagreement
Notice.  If the Parties are unable to come to an agreement regarding any such
disputed amount within thirty (30) days of receipt by Purchaser of the
Disagreement Notice, either the Sellers or Purchaser may notify the other(s)
that such dispute is being submitted to an independent accounting firm selected
by such submitting Party(ies), reasonably acceptable to Purchaser (if selected
by the Sellers) or to the Sellers (if selected by Purchaser), for resolution of
the disputed items and determination of the disputed calculations and the
resulting Initial Closing Payment.  The Company and Purchaser shall furnish such
accounting firm with access to such books and records as it shall reasonably
require to resolve the dispute.  The accounting firm shall be directed to
complete its calculations and report the same in writing to the Parties hereto
no later than thirty (30) days after its engagement.  The fees and expenses of
the accounting firm shall be borne 50% by Purchaser and 50% by the Sellers.


(e)           Within five (5) Business Days following (i) Sellers’ acceptance of
the Purchaser Notice calculations, (ii) the agreement of the Sellers and
Purchaser on the calculations or (iii) receipt by the Parties of the accounting
firm’s calculations pursuant to Section 2.6(d) above (the revised Initial
Closing Payment resulting from any of the foregoing being the “New Initial
Payment”), if the New Initial Payment is less than the original Initial Closing
Payment, (a) each of Nahabedian and Graf shall promptly, and in any event within
five (5) Business Days, pay in cash by check or wire transfer to Purchaser such
Seller’s Pro Rata Share of the difference between the original Initial Closing
Payment and the New Initial Payment, and (b) in the case of Jadevaia, the
amounts owing under the Jadevaia Note shall automatically be reduced by
Jadevaia’s Pro Rata Share of the difference between the original Initial Closing
Payment and the New Initial Payment (the aggregate of such differences payable
by the Sellers being the “Adjustment Payment”).  If the New Initial Payment is
greater than the original Initial Closing Payment, Purchaser shall promptly, and
in any event within five (5) Business Days, pay in cash by check or wire
transfer (or the case of Jadevaia, by increasing the principal amount of the
Jadevaia Note) to each Seller such Seller’s Pro Rata Share of the difference
between the original Initial Closing Payment and the New Initial
Payment.  Notwithstanding anything herein to the contrary, if Nahabedian and
Graf owe a payment to Purchaser pursuant to this Section 2.6(e) and fail to make
such payment within five (5) Business Days as required hereby, Purchaser may
elect to be repaid some or all of such amount from the cash portion of the
Escrow Fund.”
 
 
4

--------------------------------------------------------------------------------

 


1.4           A new Section 6.14 is hereby added to the Agreement as follows:


“16.4           Company Name.  Following the Closing, Purchaser shall use its
reasonable best efforts to transition to a new name for the Company as soon as
practicable; provided, however, that Purchaser shall not make any advertisements
using the names “Integration Partners-NY Corporation” or “IPC-NY.”


Section 2. Remainder of Agreement.  Except as set forth herein, the Agreement is
ratified and confirmed in all respects.  All other terms and conditions of the
Agreement not in conflict with the terms of this Amendment shall remain in full
force and effect.
 
Section 3.  Governing Law.  This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of New York and not by choice
of law principles or the laws of any other state.
 
Section 4.  Entire Agreement and Amendments.  The Agreement, as amended by this
Amendment, embodies the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the parties.
 
Section 5.  Counterparts.  This Amendment (or the signature pages hereof) may be
executed in any number of counterparts; all such counterparts shall be deemed to
constitute one and the same instrument; and each of said counterparts shall be
deemed an original hereof.
 
[remainder of page intentionally left blank; signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 

 
PURCHASER:
       
INTERCLOUD SYSTEMS, INC.
       
By:
/s/ Mark E. Munro
 
Name:
Mark E. Munro
 
Title:
Chief Executive Officer
       
COMPANY:
       
INTEGRATION PARTNERS-NY CORPORATION
       
By:
/s/ Frank Jadevaia
 
Name:
Frank Jadevaia
 
Title:
President
       
SELLERS:
         
/s/ Barton F. Graf, Jr.
 
Barton F. Graf, Jr.
       
/s/ David C. Nahabedian
 
David C. Nahabedian
       
/s/ Frank Jadevaia
 
Frank Jadevaia

 
 
[Signature Page to Amendment No. 1 to Stock Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 